SEVERENS, Circuit Judge.
This case is identical in all respects with No. 826, New York Life Ins. Co. v. Board of Com’rs of Cuyahoga Co. (just decided) 106 Fed. 123, except that the plaintiff is a different party and the bonds held by it are another parcel of the same issue. It was argued and submitted with- No. 826, and is determined by the conclusion reached in that ease. The *989judgment of the circuit court is reversed, and the cause remanded, with directions to overrule the demurrer and take such further proceedings in the case as it may he advised, not inconsistent with this opinion.